798 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael J. LAZINESS;  Larry Labell;  William West;  JayJondro;  George Kraus;  Jospeh G. Connors, as Trustees ofthe Monroe Plumbers and Pipefitters Local No. 671 Health andWelfare Plan;  United Association of Plumbers andPipefitters Local No. 671, AFL-CIO, Plaintiffs-Appellees,v.REACTOR CONTROLS, INC., d/b/a RCI-Northeast ServicesDivision, Defendants-Appellants.
No. 85-1784.
United States Court of Appeals,Sixth Circuit.
June 18, 1986.

1
BEFORE:  JONES, CONTIE and MILBURN, Circuit Judges

ORDER

2
This action was brought pursuant to 29 U.S.c. 5 1001 et. seq.  (ERISA) and 29 U.S.C. 5 185 (Sec. 301 of Labor Management Relations Act).  On August 12, 1985, the district court entered an order of partial summary judgment which found in favor of plaintiff/appellee on the issue of liability and directed plaintiff/appellee to submit an itemized accounting of liquidated damages, interest, attorney's fees, etc.  Defendant/appellant was afforded an opportunity to object thereto.  Appellant also filed a notice of appeal from the order, docketed in this Court as Case No. 85-1784.


3
On December 4, 1985, the district court entered judgment for plaintiff/appellee in the amount of $82,814.00 plus interest.  Appellant filed a timely notice of appeal from the judgment, docketed in this Court as 86-1027.


4
The order of August 12, 1985, is nonappealable and not certifiable under Rule 54(b), Federal Rules of Civil Procedure, because while it resolves the issue of liability in favor of appellee, it left the issue of damages in dispute.  Rudd Construction  Co. v. Home Insurance Co., 711 F.2d 54 (6th Cir. 1983).


5
It is ORDERED that the appeal in Case No. 85-1784 be dismissed.  Such dismissal will have no effect on the perfected appeal of Case No. 86-1027.